Title: To James Madison from Anthony Merry, 8 October 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


8 October 1804, Philadelphia. “In Consequence of the Death, which has recently occurred, of Mr. Wallace, late His Majesty’s Vice-Consul for the State of Georgia, residing at Savannah, and of the Delay which must necessarily happen before the Information of this Event can reach His Majesty’s Government, and a Successor be named and arrive at his Destination, I have the Honor, Sir, to request of you to permit Mr. James Wallace, Brother to the deceased, to act as Vice-Consul in the abovementioned District until an Officer of that Kind shall be regularly appointed.”
Wishes only “to provide the usual Assistance and Protection” to British subjects in Georgia. Asks, if U.S. regulations allow it, that JM “cause the necessary Directions on the Subject to be given to the proper Officers in that State, in order that Mr. James Wallace may be acknowledged as acting with the Approbation of the American Government.”
